Citation Nr: 0902457	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to November 1, 2006, 
for the award of a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT


1.	The veteran was substantially and gainfully employed on a 
full-time basis through October 31, 2006.

2.	It is not factually ascertainable, prior to November 1, 
2006, that the veteran was unemployable solely due to his 
service-connected disabilities. 


CONCLUSION OF LAW

The criteria for an effective date prior to November 1, 2006, 
for entitlement to TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

With respect to the veteran's claim concerning the effective 
date of his TDIU rating, an August 2006 VCAA notice letter 
explained the criteria governing effective dates for award of 
entitlement to TDIU.  Moreover, the veteran has been afforded 
the opportunity to present evidence and argument with respect 
to the claim for an earlier effective date.  The veteran has 
received all proper notice, has had a meaningful opportunity 
to participate in the development of this claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.159; see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

The veteran's service treatment records are associated with 
the claims file.  Numerous private treatment records have 
also been obtained.  The appellant has not identified any 
additional records or evidence that should be obtained prior 
to a Board decision.  As such, the Board finds that VA's duty 
to assist the veteran in locating additional records has been 
satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).



Analysis

The effective date rules for an increased compensation claim 
apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451 
(2000), see also Norris v. West, 12 Vet. App. 413 (1999).  
Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is answered by the 
Board based on the evidence in a veteran's VA claims folder.  
"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, solely by reason of service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).  TDIU benefits are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  If there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
TDIU benefits; if there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
The Board does not have the authority to assign an 
extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by non- service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19. 

The record reflects that the veteran met the threshold 
combined disability evaluation necessary for TDIU on August 
28, 2006.  Effective that date, the veteran had a combined 
service-connected disability evalution of 80 percent.  
However, the evidence does show that he was unemployable due 
to service-connected disability. 

The record reflects that the veteran submitted his claim for 
TDIU benefits on August 30, 2006.  In support of his claim, 
the veteran submitted an application for increased 
compensation based on unemployability, VA Form 21-8940, which 
noted that he was, at the time, still employed on a full-time 
basis.  Further, the Board observes the veteran's employer, 
BNSF Railway, submitted VA Form 21-4192, Request for 
Employment Information In Connection With Claim for 
Disability Benefits, in December 2006.  According to the 
veteran's employer, the veteran worked 8 hours a day and 40 
hours a week as a machine operator prior to his retirement.  
His last day of work was October 31, 2006.  He retired after 
over 33 years of employment with the company.  Finally, the 
veteran's employer did not report that the veteran had lost 
any time during the twelve-month period prior to his 
retirement due to disability.

In a November 2006 statement, the veteran's psychologist 
opined that the veteran was unable to obtain or sustain 
gainful employment or estabglish and maintain effective 
relationships due to his PTSD.  

The veteran's claim for entitlement to TDIU was subsequently 
granted by a December 2006 rating decision, effective 
November 1, 2006, the day following the veteran's retirement.  
There is no evidence of record to indicate the veteran was 
unable to maintain substantial and gainful employment prior 
to this date, as the record indicates the veteran was 
employed on a full-time basis for over 30 years prior to his 
retirement with no indication of any time lost due to 
disability in the previous twelve-month period. 

In this case, the evidence does not demonstrate that the 
veteran's service-connected disability caused impairment of 
sufficient severity to produce unemployability prior to 
November 1, 2006.  As of that date, however, his disability 
both met the applicable percentage requirement and caused 
unemployability based on the evidence of record.  Thus, the 
proper effective date is November 1, 2006, the date 
entitlement arose.  38 C.F.R. § 3.400(o)(1).  For the reasons 
discussed above, the preponderance of the evidence is against 
the veteran's claim for an earlier effective date for 
entitlement to TDIU.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date prior to November 1, 2006, for the grant of 
TDIU is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


